DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Amendment after Final filed on January 20, 2022, claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the backplate (as per claims 1--13) or the rollable display device (as per claims 14-20) as a whole, specifically, a flexible display panel configured to be bent smoothly; a backplate coupled to a rear surface of the flexible display panel (as per claims 14-20), the backplate including: a first plate coupled to a rear surface of a flexible display panel configured to be bent smoothly; a second plate spaced apart from the first plate and located opposite to the first plate across a space between the first plate and the second plate; and an elastic layer located between the first plate and the second plate, the elastic layer configured to resiliently change a distance between the first plate and the second plate, the elastic layer a plurality of first patterns disposed parallel to each other while being spaced apart from each other between the first plate and the second plate, each of the plurality of first patterns being coupled at opposite side surfaces thereof to a surface of the first plate and a surface of the second plate that face each other, the plurality of first patterns being configured to be resiliently changed in thickness; and a plurality of second patterns parallel to the plurality of first patterns, each of the plurality of second patterns being disposed between two successive ones of the plurality of first patterns and being thinner than each of the plurality of first patterns (as per claims 1-20); and a case accommodating a roller configured to roll or unroll the flexible display panel and the backplate together, the case having an entrance through which the flexible display panel and the backplate are together introduced into or drawn out of the case, wherein, when the flexible display panel and the backplate are rolled around the roller and are accommodated in the case through the entrance, the backplate is gradually reduced in thickness (as per claims 14-20) (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626